Howe, J.
The note on which this suit was brought is in the following words:
“ Parish oe Lafourche, February 4,1856.
Three years after date I promise to pay to the order of Widow Jean Baptiste Bernard the sum of eleven thousand eight hundred dollars,, value received, with eight per cent, per annum interest, payable annually, with the privilege of postponing the payment three years after the death of the said Mrs. Bernard.”
“ TIMOTHE LEDET.”
The last payment of interest was made April 3, 1859. Mrs. J. B-Bernard died in 1868. The suit was instituted August 20, 1869.
The plea of prescription of five years should have been maintained-The note fell due February 7, 1859; prescription was interrupted April 3, 1859, by the payment of interest, and was fully acquired in April, 1864.
The theory of plaintiff that the note was not due till three years after the death of Mrs. J. B. Bernard, cannot bo adopted. We may remark that, if it were true, the note would not yet be due, for the three: years of possible postponement will not expire till 1871.
*253The evidence does not establish a renunciation of this acquired prescription.
It is therefore ordered that the judgment appealed from be avoided aud reversed and tho suit dismissed, the plaintiff paying costs in both courts.
Rehearing refused.